Name: European Parliament Decision of 4 April 2001 concerning the discharge in respect of the implementation of the budget of the European Coal and Steel Community (ECSC) for the 1999 financial year - Resolution of the European Parliament containing the observations which form an integral part of the decision concerning the discharge in respect of the implementation of the budget of the European Coal and Steel Community (ECSC) for the 1999 financial year
 Type: Decision
 Subject Matter: budget;  European construction
 Date Published: 2001-06-15

 Avis juridique important|32001B0450European Parliament Decision of 4 April 2001 concerning the discharge in respect of the implementation of the budget of the European Coal and Steel Community (ECSC) for the 1999 financial year - Resolution of the European Parliament containing the observations which form an integral part of the decision concerning the discharge in respect of the implementation of the budget of the European Coal and Steel Community (ECSC) for the 1999 financial year Official Journal L 160 , 15/06/2001 P. 0043 - 0049European Parliament Decisionof 4 April 2001concerning the discharge in respect of the implementation of the budget of the European Coal and Steel Community (ECSC) for the 1999 financial year(2001/450/ECSC)THE EUROPEAN PARLIAMENT,Having regard to the Court of Auditors' report on the financial statements of the European Coal and Steel Community at 31 December 1999(1),Having regard to the Court of Auditors' annual report on the ECSC for the financial year 1999 (including the statement of assurance concerning the ECSC), together with the Commission's replies (C5-0654/2000)(2),Having regard to the ECSC Treaty and, in particular, Article 78g thereof,Having regard to Rule 93 and Annex V to its Rules of Procedure,Having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Industry, External Trade, Research and Energy (A5-0097/2001),1. Grants discharge to the Commission in respect of the management of the ECSC for the figures relating to the implementation of the budget for the 1999 financial year, shown in the Annex below;2. Records its observations in the attached resolution;3. Instructs its President to forward this Decision, and the resolution which forms an integral part thereof to the Council, the Commission, the Court of Justice, the Court of Auditors, the European Investment Bank and the ECSC Consultative Committee and to have them published in the Official Journal (L series).The Secretary-GeneralJulian PriestleyThe PresidentNicole Fontaine(1) OJ C 281, 4.10.2000, p. 26.(2) OJ C 347, 4.12.2000, p. 1.